132 U.S. 190 (1889)
YAZOO AND MISSISSIPPI VALLEY RAILROAD COMPANY
v.
BOARD OF LEVEE COMMISSIONERS OF THE YAZOO MISSISSIPPI DELTA.
No. 1087.
Supreme Court of United States.
Submitted October 28, 1889.
Decided November 18, 1889.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF MISSISSIPPI.
Mr. James Fentress, Mr. W.P. Harris and Mr. J.B. Harris for appellant.
Mr. Marcellus Green and Mr. S.S. Calhoon for appellees.
MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
This is an appeal, by plaintiff in the suit, from the decree of the Circuit Court for the Southern District of Mississippi, dismissing its bill of complaint filed in that court against the appellees, the Board of Levee Commissioners, and certain sheriffs and tax-collectors, to enjoin the collection of taxes levied under an act of the legislature, creating such Board of Commissioners, for the purpose of providing for the payment of the principal and interest of bonds authorized to be issued by the board, the proceeds of which were to be applied to the construction and repair of levees on the Mississippi River.
The bill set up the same exemption relied on in Yazoo & Mississippi Valley Railroad Company v. Thomas, ante, 174, and it was insisted that the taxes sought to be collected were unauthorized and illegal by reason of such exemption; and that the law imposing the taxes impaired the obligation of the alleged contract of exemption and thus violated the Constitution of the United States; the litigation, *191 therefore, making a controversy arising under that Constitution. Without considering whether any other ground for affirming the decree exists, it is sufficient to say that this case is disposed of by the decision which has just been announced in that referred to.
Decree affirmed.